DETAILED ACTION
Claims 1-16 are considered in this office action. Claims 1-16 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 3-4, 7-8, 11, 13-14 are objected to because of the following informalities:   The term “ API” must be spelled out. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
In regards to Independent Claim 1, The claim states sending from a mobile device – “sending mobility data”,  “ a request for route recommendation “  but it is missing the step to whom or where it is sending to . Hence the claims is missing the essential step where data is being sent to for further computation. 
Secondly the claim states receiving “ route recommendations” but does not mention where it is receiving from which is essential step in the method step of the claimed invention. 
Similarly In regards to independent Claims 9, 15 and 16 , the method and system is missing the essential step or the essential component in the claims. 
Hence Claims 1-16 are being rejected on 112 b -Omits essential method step and/or Omits essential elements. 
Also Claim 15 the phrase “ send vehicle mobility data related to at least locations of the vehicle at a plurality of times wherein the vehicle mobility data” is grammatically incorrect and appropriate corrections is needed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trest (WO2006/069445) discloses a method for presenting dynamic advertising comprises providing an advertising presentation device; regularly receiving electronic context data related to the advertising presentation device; on the basis of the context data, automatically generating context-based advertising; and causing the advertising presentation device to present the context-based advertising. The method is useful in particular for mobile advertising presentation devices, as it enables advertising to be dynamically generated based on regularly received context data such as presentation device location, date/time, user input at the advertising presentation device. Increased relevance of the advertisement to the observer is therefore provided. A system for presenting dynamic advertisements comprises an advertising presentation device; a controller in communications with the advertising presentation device, the controller for: regularly receiving electronic context data related to the advertising presentation device; automatically generating context-based advertising on the basis of the context data; and causing the advertising presentation device to present the context-based advertising.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668